Title: To Thomas Jefferson from Archibald Stuart, 19 August 1796
From: Stuart, Archibald
To: Jefferson, Thomas


                    
                        Dr Sir
                        Staunton 19th. of August 1796
                    
                    Having Occasion to be in Greenbriar last month I called upon My friend Colo. John Stuart with an intention to visit the cave where the bones of the American Lion were found, If possible to procure some more of his remains.
                    I found he had been there and procured some more bones which he promised to send you and had employed persons to Make farther search. The people who Made salt-petre at this cave gave him an account of a short part of a bone which they used as a support to one corner of their Hopper supposed to be from the thigh bone, about 18 Inches long and Split Nearly through the Centre, That the solid part of the Bone was 2 & 1/2 Inches and the hollow 1 1/4 Inches = 6 1/4 Inches in diameter. This Bone was either covered in dirt or carryed Away but as Stuart has offered a reward for it still hopes it will be recovered. I find many of these bones have been carryed through the County of Greenbriar and some into Augusta. The latter I hope to procure. From The disproportion which Appears in the bones found It has been conjectured that all of them do not belong to the Same Animal or perhaps this may be accounted for from our being ignorant of the proportion of the Animal. The following Accounts render it probable that this Animal Still exists in America. About the year 1765 George Wilson and John Davies report that they were hunting on Cheet river a branch of Monongahela, That one Night when in their Camp they heard from a great distance a tremendous Voice which became louder as it approached them untill it exceeded the loudest peals of Thunder they had ever heard. That the Animal walked round their camp untill near the Morning. That during that period they gave themselves up and expected certain destruction every moment. That Their dogs tho bold and faithful on ordinary occasions refused to bark and Could not be forced from the camp. That Before day he retired, at day break they heard his voice from a Knob on a high Mountain and in the Space of a Minute the same or a similar Voice was heard from the top of another Knob on the Same Mountain about one Mile distant from the place first mentioned. That from the Noise he Made in the night which the supposed was by  Stamping they expected to find the earth torn up in many places but to their great surprise found It was not even broken. A certain John Moorehead gave an Account similar to the Above. Moorehead and Wilson are dead, Davies is yet alive and resides in Woodford county in the State of Kentucky, and has always been reputed a man of truth. I farther add as a fact well ascertained That on a Rock on the bank of the Kanhawa the figures of many Animals most of Which are Known to be common in that Country have been carved out many years ago and among These that of the Lion and that from the rudeness of the execution it is clearly a work of the Natives. The bones we have been speaking of cannot be the bones of the Animal heard in the year 1765. They were found some distance underground. I am sorry I did not enquire into that fact particularly. I think two or three feet were Mentioned and Many of them had the appearance of Great Antiquity. From the Circumstances attending the discovery Mr. Cavendish Made this Observation to Me “That he began to apprehend this world was much older than was generally supposed.” Some of the Best deer licks in Green briar and Which were formerly frequented by Buffaloe are Contiguous to the Cave where this Animals remains Were found.
                    Mr. Randolph when here had a Memo/ from you to enquire whether V. Miller could be prevailed upon to go over and do some work for you in Septr. I have spoken with him on the Subject and received for answer that he can by no Means attend you that he has more work on hand than he can compleat in the Season.
                    The Executive have requested My Attention to the running of the Boundary line betwixt Virginia and Kentuckey; Upon examining I find The Act of Separation refers back to the division pointed out in the Act for establishing The County of Kentuckey. This Act is not in My possession and I do not Know that I can get it in This quarter. I must therefore beg the favor of you to lend Me yours. Mr. Monroe I expect will be oblidging enoug to bring it Over to our district Court. I once had thoughts of calling upon you on My way to New-London but lest I should find it inconvenient to do so I have made The above request. I am Dr Sir with respect and esteem your very humble sert
                    
                        Archd Stuart
                    
                